DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No.’s 62154599, 62217542, 62301546, 15141655, 15334053, 62412657, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above listed prior applications fail to disclose the substantially sinusoidal configuration of the at least one elongate curved structural member (claim 1).  Therefore, claims 1-7 receive a priority date of 10/23/2017, which is the filing date of application No. 15/791,279.

The disclosures of the prior-filed applications, Application No.’s 62154599, 62217542, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above listed prior applications fail to disclose a support beam, as required by claim 18.  Therefore, claim 18 receives a priority date of 3/14/2016, which is the filing date of application No. 62301546.
The disclosure of the prior-filed application, Application No. 62154599, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above listed prior application fails to disclose the leading edge portion including a substantially smooth surface and the trailing edge portion including a monolithic structure including at least one receptacle, as required by claims 15, 16, 17, 19, and 20.  Therefore, claims 15, 16, 17, 19, and 20 receive a priority date of 9/11/2015, which is the filing date of application No. 62217542.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the elongate curved structural members” in line 13.  It is unclear whether “the elongate curved structural members” refers to “the plurality of elongate curved structural members” of lines 10 and 11, or to a subset of the plurality of elongate curved structural members.  Pleas amend the limitation to clarify.
 Claim 8 recites the limitation “the elongate curved structural members” in line 13.  It is unclear whether “the elongate curved structural members” refers to “the plurality of elongate curved structural members” of lines 10 and 11, or to a subset of the plurality of elongate curved structural members.  Pleas amend the limitation to clarify.
Claim 13 recites the limitation “the elongate curved structural members” in line 13.  It is unclear whether “the elongate curved structural members” refers to “the plurality of elongate curved structural members” of lines 10 and 11, or to a subset of the plurality of elongate curved structural members.  Pleas amend the limitation to clarify.
Claim 13 recites the limitation “including a first spiral member and a second spiral member” in lines 21-22.  However, a first spiral member is already recited in line 16 and a second spiral member is already recited in lines 19-20.  It is unclear whether the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss (Pub. No. US 2013/0116793 A1).
Regarding claims 1-4, 6, and 7, Kloss discloses an implant (figures 3A-3C), comprising: a body having a leading edge portion, a trailing edge portion, and an intermediate portion extending between the leading edge portion and the trailing edge portion; wherein the leading edge portion includes a substantially smooth surface forming a substantial majority of a leading edge surface of the leading edge portion; wherein the trailing edge portion includes a monolithic structure including at least one .  

    PNG
    media_image1.png
    900
    743
    media_image1.png
    Greyscale

Claim(s) 8-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schneider et al. (Pub. No. US 2016/0081809 A1).
.


    PNG
    media_image2.png
    893
    659
    media_image2.png
    Greyscale


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (Pat. No. US 6,428,575).
Regarding claims 15-20, Koo et al. discloses an implant 1 (figures 3 and 4), comprising: a body having a leading edge portion, a trailing edge portion, and an intermediate portion extending between the leading edge portion and the trailing edge portion (illustrated in figures 3 and 4); wherein the leading edge portion includes a substantially smooth surface forming a substantial majority of a leading edge surface of the leading edge portion (figure 4); wherein the trailing edge portion includes a monolithic structure including at least one receptacle 40 configured to receive an insertion tool (figure 4); wherein the intermediate portion includes a plurality of elongate curved structural members 11, 12 continuously formed with at least one of the leading edge portion and the trailing edge portion (figures 3 and 4); wherein the elongate curved structural members 11, 12 are configured such that the intermediate portion remains substantially rigid under compressive forces during insertion of the leading edge portion between bone surfaces of a patient (figures 3 and 4; col. 3, lines 20-30); the plurality of elongate curved structural members 11, 12 including a first spiral member 11 extending from the leading edge portion to the trailing edge portion and including a first plurality of coils; and the plurality of elongate curved structural members including a second spiral member 12 extending from the leading edge portion to the trailing edge portion and including a second plurality of coils (figures 3 and 4), including a first spiral member and a second spiral member; wherein the first plurality of coils are interlaced in alternating fashion with the second plurality of coils (figures 3 and 4).  The first plurality of coils and 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (Pub. No. US 2013/0116793 A1) in view of Kohrs et al. (Pat. No. US 5609636).

Kohrs et al. teaches that a receptacle 503 for receiving an insertion tool comprises female threading 504 in order to securely mate the insertion tool with the implant (col. 11, lines 3-9; figure 22).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receptacle disclosed by Kloss to have a female threading as taught by Kohrs et al., and to modify the insertion tool to have male threading, in order to securely mate the insertion tool with the implant (col. 11, lines 3-9). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Pub. No. US 2016/0081809 A1) in view of Kohrs et al. (Pat. No. US 5609636).
Regarding claim 12, Schneider discloses the claimed invention except wherein the receptacle includes female threading configured to receive male threading on an insertion tool.  
Kohrs et al. teaches that a receptacle 503 for receiving an insertion tool comprises female threading 504 in order to securely mate the insertion tool with the implant (col. 11, lines 3-9; figure 22).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receptacle disclosed by Kloss to have a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773